COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           In re Schindler Elevator Corporation
Appellate case number:         01-21-00177-CV
Trial court case number:       2018-56368
Trial court:                   129th District Court of Harris County
        On April 7, 2021, relator, Schindler Elevator Corporation, filed a petition for writ
of mandamus, requesting that this Court direct the trial court to cancel an April 19, 2021
hearing in the trial court to consider the “Motion to Confirm Jurisdiction” filed by real
parties in interest Manuel Zepeda and Pricilda Luzania, individually and on behalf of L.Z.,
D.Z., and E.Z., minor children (the “Plaintiffs”). In its mandamus petition, relator argued
that the trial court lacked plenary power over the underlying proceeding.
       In connection with its petition for writ of mandamus, relator filed an “Emergency
Motion for Temporary Relief,” requesting that we stay the April 19, 2021 hearing in which
the trial court was to consider Plaintiffs’ Motion to Confirm Jurisdiction, pending
resolution of the mandamus petition. On April 12, 2021, we entered an order denying
relator’s emergency motion to stay, allowing the April 19, 2021 hearing to proceed. In our
April 12, 2021 order, we further directed the parties to, within ten days of the April 19,
2021 hearing, provide the Court a status update regarding any ruling of the trial court.
       On April 29, 2021, the parties filed a joint status update representing that the trial
court ruled that it “is going to confirm that it currently has jurisdiction over this case and
the judgment is not final,” and further stayed the trial court proceedings for a period of
sixty days, pending resolution of relator’s petition for writ of mandamus in this Court. The
parties’ joint status update notes that because the trial court has ruled, “Schindler’s petition
for [writ of] mandamus is now ripe for review by this Court.”
       However, the joint status update further notes that relator “wishes to amend its
petition in light of the trial court’s order.” On April 30, 2021, relator filed an unopposed
motion for leave to file an amended petition for writ of mandamus, requesting leave of the
Court to amend its petition for writ of mandamus, with its amended petition to be filed on
or before May 20, 2021. Relator’s motion includes a certificate of conference representing
that real parties in interest are not opposed to the relief requested in relator’s motion. See
TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).
       Accordingly, relator’s motion for leave to file an amended petition for writ of
mandamus is granted. Any amended petition for writ of mandamus must be filed on
or before May 20, 2021. We further request a response to relator’s amended petition for
writ of mandamus from real parties in interest. The response(s), if any, is due to be filed
with this Court no later than twenty days from the date relator files its amended
petition for writ of mandamus.
       It is so ORDERED.

Judge’s signature: ____/a/ Amparo Guerra________
                    Acting individually  Acting for the Court

Date: __May 6, 2021____




                                              2